            Case 1:16-cv-00820-TSC Document 37 Filed 03/28/19 Page 1 of 2




                          IN UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


SONYA L. ROSS                                          )
                                                       )
       Plaintiff,                                      )
                                                       )
       v.                                              )       Civil Action No. 16-cv-820-TSC
                                                       )
THE ASSOCIATED PRESS                                   )
                                                       )
       Defendant.                                      )


                    PARTIES’ NOTICE OF SETTLEMENT IN PRINCIPLE

       The parties respectfully notify the Court that the parties have agreed in principle to settle the

above-captioned matter. The parties respectfully request that they be given 30 days from today to

finalize the settlement agreement and file the stipulated dismissal with the Court. The parties were

awaiting a ruling on defendant’s motion for summary judgment and there are no pending deadlines.

                                               Respectfully submitted,

                                               CKR LAW, LLP

                                               By:     /s/ Lisa Alexis Jones
                                                       Lisa Alexis Jones, Esq.
                                               1330 Avenue of the Americas
                                               14th Floor
                                               New York, N.Y. 10019
                                               (212) 259-7300
                                               (212) 259-8200 (Fax)
                                               ljones@ckrlaw.com

                                               Cynthia Goode Works, Esq.
                                               9701 Apollo Drive, Suite 301
                                               Largo, Maryland 20774
                                               (301) 474-5562


{00197323.1 / 8357.001}
         Case 1:16-cv-00820-TSC Document 37 Filed 03/28/19 Page 2 of 2




                                    Counsel for Plaintiff


                                    Joseph B. Cartafalsa, Esq.
                                    Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                    599 Lexington Avenue, 17th Floor
                                    New York, NY 10022
                                    joseph.cartafalsa@ogletree.com

                                    Counsel for Defendant

Dated: March 28, 2019




{00197323.1 / 8357.001}
                                       2
